Citation Nr: 1828122	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable disability rating for a surgical scar on the left knee.

3.  Entitlement to a compensable disability rating for a traumatic scar of the right lower abdomen.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an earlier effective date for the grant of service connection for PTSD.

6.  Entitlement to an earlier effective date for the increased rating for PTSD.

7.  Entitlement to a temporary total evaluation for the left knee for convalescence from surgery.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned at a Board hearing in April 2017. 

The issues of entitlement to an initial disability rating in excess of 70 percent for PTSD, entitlement to a temporary total evaluation for the left knee for convalescence from surgery, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran withdrew the issues of entitlement to service connection for bilateral hearing loss, entitlement to compensable disability ratings for a scar on the left knee and a scar of the right lower abdomen, and entitlement to an earlier effective date for the grant of service connection for PTSD.

2.  By rating action in August 2014, a 70 percent rating was assigned for the service-connected PTSD, effective May 31, 2007, which is the date of the award of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's appeal of the issue of entitlement to a compensable disability rating for a surgical scar on the left knee have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the Veteran's appeal of the issue of entitlement to a compensable disability rating for a traumatic scar of the right lower abdomen have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

4.  The criteria for withdrawal of the Veteran's appeal of the issue of entitlement to an earlier effective date for the grant of service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for an effective date earlier than May 31, 2007 for the assignment of a 70 percent disability evaluation for PTSD has not been met. 38 U.S.C. § 5110(b) (2012); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2), 4.7, 4.130, Diagnostic Code 9411 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for bilateral hearing loss, entitlement to compensable disability ratings for a surgical scar on the left knee and a traumatic scar of the right lower abdomen, and entitlement to an earlier effective date for the grant of service connection for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

II.  Earlier Effective Date for the Assignment of a 70 percent rating for PTSD

The RO granted a 70 percent disability rating for the Veteran's PTSD as of May 31, 2007.  May 31, 2007 is the date of the award of service connection for PTSD.  The effective date of a rating for a service-connected disability cannot be prior to the date that service connection was awarded.  Hence, the current effective date is the earliest allowed under law and an earlier effective date is not permissible.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to a compensable disability rating for a surgical scar on the left knee is dismissed.

The appeal as to the issue of entitlement to a compensable disability rating for a traumatic scar of the right lower abdomen is dismissed.

The appeal as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.

An effective date prior to May 31, 2007 for the assignment of a 70 percent disability rating for PTSD is denied.  


REMAND

The Veteran contends that, from May 2007 to March 2011, his PTSD symptoms were severe enough to warrant a 100 percent scheduler rating.  In the alternative, he has argued that his service-connected PTSD rendered him unemployable during this time, and that he should be awarded TDIU during this time.  

The Veteran has reported that he applied for disability benefits from Social Security Administration (SSA).  In February 2016, the Veteran reported that he was appealing the denial of SSDI.  Private medical records showing treatment for his knees in March 2010 reflect that he requested the private provider to complete paperwork as he was applying for social security benefits.  

A review of the claims file reveals that the Veteran's SSA records are not associated with the record.  VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they may be relevant to his VA claims.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.").

On remand, the Veteran's SSA records, including any negative or positive decisions and all medical records associated with the decisions, should be obtained and added to the record.

The Board notes that the issue of entitlement to a temporary total rating for convalescence following surgery on the left knee must be deferred, while the issue of entitlement to service connection for a left knee disability is being adjudicated at the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination. All records and/or responses received should be associated with the claims file.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M.HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


